Citation Nr: 1536588	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a reduction in the rating for the Veteran's left foot second toe metatarsophalangeal (MTP) joint replacement disability from 30 to 10 percent, effective August 1, 2006, was proper.

2.  Whether a reduction in the rating for the Veteran's left foot second toe MTP joint replacement scar disability from 10 to 0 percent, effective August 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986, and from January 1988 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is not available.  The Veteran was advised of his entitlement to another hearing before the Board, but he declined the offer in writing in September 2012.

The Board denied the Veteran's claims in a November 2012 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2012 decision as to such issues.  The Court granted the JMR in an April 2013 Order.  In April 2014, the Board again denied the Veteran's claims.  In a May 2015 Memorandum Decision, the Court reversed the Board decision and remanded for reinstatement of the appellant's original disability ratings of 30 percent for the left foot second toe MTP joint replacement disability, and 10 percent for the left foot second toe MTP joint replacement scar disability.




FINDINGS OF FACT

1.  The decision to reduce the Veteran's evaluation for a left foot second toe MTP joint replacement disability from 30 to 10 percent as of August 1, 2006, was not supported by the evidence contained in the record at the time of the reduction.

2.  The decision to reduce the Veteran's evaluation for a left foot second toe MTP joint replacement scar disability from 10 to 0 percent as of August 1, 2006, was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSIONS OF LAW

1.  Reduction of the rating for a left foot second toe MTP joint replacement disability from 30 percent to 10 percent effective August 1, 2006, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.13, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2006-2013).

2.  Reduction of the rating for a left foot second toe MTP joint replacement scar disability from 10 percent to 0 percent effective August 1, 2006, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.13, 4.118, Diagnostic Codes 7802, 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the Court reversed the Board's April 2014 determination that the reductions in ratings for the Veteran's left foot second toe MTP joint replacement and associated scar were proper.  The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  Therefore, pursuant to the Court's holding in its May 2015 Memorandum Decision, the Board finds that the reductions in ratings for the Veteran's left foot second toe MTP joint replacement and associated scar were improper, and the benefits sought on appeal are granted.


ORDER

The reduction in the evaluation of the Veteran's service-connected left foot second toe MTP joint replacement from 30 percent to 10 percent was not proper; the appeal is granted and the 30 percent rating is restored, effective the date of the reduction.

The reduction in the evaluation of the Veteran's service-connected left foot second toe MTP joint replacement scar from 10 percent to 0 percent was not proper; the appeal is granted and the 10 percent rating is restored, effective the date of the reduction.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


